Bookes, J.:
We are of the opinion that this case was properly decided by the learned judge before whom it was tried.
The policy provided for indemnity against 'two classes of accidents; one which should occasion the death of the insured within ninety days from the happening thereof; the other against injuries *189■which should prevent him from the prosecution of his ordinary business. The claim in this case is made by reason of an accident which occasioned death.
It was provided in the policy of insurance, that payment in such ■case could be required only on sufficient proof, that the insured “ sustained bodily injuries effected through external Violent and accidental means;” and that .such iinjuries--alone “occasioned ■death,” and it was also declared that the insurance should not expend to cmy death caused by the “ taking of poison.”
The insured died suddenly from taking poison. He took it by-mistake. He took it without knowing that he was taking poison, ■and without any intention to take poison or to do himself an in • jury, and the taking of the poison, or its action was the sole cause ■of death. His death, as we think, must be deemed to have oc■curred through accident or through accidental means.
Then was the injury which “ occasioned death ” effected through external and violent means ? Yf e think not. The injury was effected ■(caused) through the action of the poison internally. Death was not caused by any external act; nor by anything acting externally, and certainly not by any violent external means. This view of the case is supported too by the decision in Bayliss v. Travellers’ Ins. Co. of Hartford (MS. opinion of Benedict, J.).
But the case is made unanswerably in favor of the defendant, as we think, inasmuch as the insurance did not extend to and cover a case of death “ caused by the taking of poison.” Here the death of the insured was undeniably so caused. This was the sole cause of his death, and death so caused was excepted from the policy in express terms. That the poison was taken unintentionally can make no difference in giving construction to the exception. This fact made the cause of death in this case accidental; hence the necessity of the exception in case the insurance was to extend to and ■cover this pai-ticular accidental cause. Nor is the exception limited to cases of intentional self-poisoning. That it was not intended to 'be so limited is manifest from the fact that there is another provision in the policy, which declares that no claim could be made under it, where the death or injury shall have been caused by suicide, felonious or otherwise, sane or insane.
*190We are of the opinion that the judgment for the defendant must be affirmed.
Learned, P. J., concurs.